DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 06 December 2019, the status of the claims is as follows:
Claims 21-30 are new; and
Claims 1-20 are cancelled. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,342,489 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, wherein the difference in scope (the patented claims 1-9 are directed to a sensor introducer assembly, comprising: a base portion, and an insertion unit disposed on the base portion and operatively coupled to the analyte sensor, wherein the insertion unit includes a compressible introducer mechanism coupled to an introducer, wherein the compressible introducer mechanism is configured to automatically withdraw the sharp portion of the introducer from under the skin surface while retaining the at least the portion of the analyte sensor at the insertion position; the patented claims 10-18 are directed to an apparatus, comprising: wherein the compressible introducer mechanism is further configured to move from a compressed state to a non-compressed state in response to removal of the manual force and automatically withdraw the sharp portion of the introducer from under the skin surface while retaining the at least the portion of the analyte sensor at the insertion position; whereas the present claims does not include these features) are obvious variants of one another.
5.	Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,775,563 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, wherein the difference in scope (wherein the patented claims are directed to a method of using a sensor introducer assembly, comprising: automatically withdrawing the at least the portion of the sensor introducer from under the skin layer while retaining the at least the portion of the analyte sensor at the insertion position; whereas the present claims are directed to an apparatus, comprising: a housing, an analyte sensor, and an introducer coupled to a compressible introducer mechanism, wherein the introducer includes a sharp portion configured to releasably couple with the at least the portion of the analyte sensor) are obvious variants of one another.
6.	Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,480,421 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, wherein the difference in scope (the patented claims are directed to an apparatus, comprising: sensor electronics, an insertion unit or a sensor introducer, and a compressible introducer mechanism, wherein removal of the manual force from the surface of the collapsible introducer mechanism causes the collapsible introducer mechanism to move from the collapsed state to the non-collapsed state and automatically withdraw the at least the portion of the introducer from under the skin layer while retaining the at least the portion of the sensor at the insertion position; whereas the present claims does not include these features) are obvious variants of one another.
7.	Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,512,243 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, wherein the difference in scope (the patented claims are directed to an apparatus, comprising: a base unit or portion or a transmitter mount, a transmitter unit or a transmitter, an insertion unit or a sensor introducer or an analyte sensor insertion unit, and a collapsible introducer mechanism, wherein removal of the manual force from the surface of the collapsible introducer mechanism causes the collapsible introducer mechanism to move from the collapsed state to the non-collapsed state and automatically withdraw the at least the portion of the introducer from under the skin layer while retaining the at least the portion of the sensor at the insertion position, and the patent claims are directed to a method of using the apparatus, comprising: removing the manual force from the surface of a collapsible sensor introducer mechanism to cause a collapsed state to the non-collapsed state; whereas the present claims does not include these features) are obvious variants of one another.
Allowable Subject Matter
8.	Claims 21-30 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed to overcome the provisional rejection based on a nonstatutory obviousness-type double patenting ground, set forth in this Office Action.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
10.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 21-30, the closest prior art reference is Flaherty et al, U.S. Patent Application Publication No. 2004/0010207 A1 (“Flaherty”), which teaches the following:
An apparatus (“Self-contained, automatic transcutaneous physiologic sensing system”, see title, and figs. 3 and 22), comprising:
an analyte sensor (“physiological sensor”, not labeled) (“This embodiment is directed to a device for temporarily implanting a physiological sensor into a patient for monitoring physiological conditions of the patient.”, see para. [0068]);
an introducer (“rigid transcutaneous member”, not labeled) coupled to a compressible introducer mechanism (“optional membrane”) 502 (“Embodiment 490 of FIG. 22 includes a transcutaneous member assembly 492 having a rigid transcutaneous member within a transcutaneous member cannula.”, see para. [0117]), wherein the introducer includes a sharp portion (“sharpened point”, not labeled, see para. [0069]; or “penetrating member 504 of the rigid transcutaneous member”, see para. [0117]) configured to releasably couple with at least a portion of the analyte sensor (“However, the flexible transcutaneous member, with the aid of a retention device mounted thereon or on the exit port, is held in place in the deployed position while the rigid transcutaneous member is retracted.”, see para. [0117]);
wherein the compressible introducer mechanism 502 is configured to move from a non-compressed state to a compressed state in response to a manual force 503 being directly applied to a surface of the compressible introducer mechanism 502 (“In operation, the head portion of the transcutaneous member assembly is pushed in the direction indicated by arrow 503 to cause the flexible transcutaneous member and the penetrating member 504 of the rigid transcutaneous member to be driven out of exit port 506 and into the skin of the person.”, see para. [0117]);
wherein the compressible introducer mechanism is further configured to displace the at least the portion of the analyte sensor and the sharp portion 504 of the introducer to an insertion position under the skin surface when the compressible introducer mechanism moves from the non-compressed state to the compressed state (“In operation, the head portion of the transcutaneous member assembly is pushed in the direction indicated by arrow 503 to cause the flexible transcutaneous member and the penetrating member 504 of the rigid transcutaneous member to be driven out of exit port 506 and into the skin of the person.”, see para. [0117]); and …
However, neither Flaherty nor the prior art of record teaches the apparatus of base claim 21, including the following, in combination with all other limitations of the base claim:
wherein the introducer is contained within the housing when the compressible introducer mechanism is in the non-compressed state.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        07/29/2022